DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “on the database” (line 15) should read “in the database”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the a given name” (line 2) should read “a given name”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “on a database” (line 10) should read “in a database”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the a given name” (line 2) should read “a given name”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the a given name” (line 2) should read “a given name”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “on the database” (line 16) should read “in the database”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the a given name” (line 2) should read “a given name”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“hosting”, “profile management”, “data management”, “authentication”, and “communications”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “hosting unit” (claims 1, 8, 15), “profile management unit” (claims 1, 8, 15), “data management unit” (claims 1, 8, 15), “authentication unit” (claims 1, 8, 15), “communications unit” (claims 1, 8, 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “hosting unit” (claims 1, 8, 15), “profile management unit” (claims 1, 8, 15), “data management unit” (claims 1, 8, 15), “authentication unit” (claims 1, 8, 15), “communications unit” (claims 1, 8, 15) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  The examiner was unable to find any mention of structure and an algorithm to turn a general computer into a special purpose machine to carry out the particular functions. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-7, 9-14, and 16-20 inherit this discrepancy by nature of their dependencies.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites “wherein the personal information associated with the player includes at least … an identity document” (lines 1-4).  Claim 1, upon which claim 3 depends, recites “prompt the player to provide personal information”, “receive the personal information”, “encrypt the personal information”, “store the personal information”, “assign the personal information”, “send the personal information”, and “verify that the personal information has been authenticated”.  It is unclear what applicant means by “an identity document”.  Since claim 1 appears to relate to electronic data rather than an actual document, the examiner interprets the “identity document” to be information contained in an “identity document” rather than the actual “identity document”.  Dependent claims 10 and 17 recite similar language and are similarly rejected.  Dependent claims 4, 11, and 18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 5 recites “the key” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 12 and 19 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 7 recites “all personal information” (lines 1-2).  Claim 1, upon which claim 7 depends, recites “personal information” (line 10).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “all personal information” is intended to refer to “the personal information” recited in claim 1 or whether “all personal information” refers to a new claim element.  Dependent claim 14 recites similar language and is similarly rejected.  Appropriate correction is required.  
Claim 12 recites “the system” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 12 and 19 recite similar language and are similarly rejected.  Appropriate correction is required.

Prior Art Made of Record
There are no prior art rejections against claims 1-20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Andrade, US 2016/0283941 A1 (hereinafter Andrade) discloses a personal/client identification and verification process, pseudonymous system and transaction network for monitoring and restricting transactions of cryptography-based electronic money (Andrade [Abstract]).  
Cristofaro, US 2014/0089049 A1 (hereinafter Cristofaro) discloses an account creator that receives information from devices to create new accounts (Cristofaro [0029]).  When creating a new account, the account creator may create a cryptographic hash based on user information, or the value may be generated by the application executing on the client device to avoid conveying such information to the system (Cristofaro [0029]).  
Katz et al., US 2014/0295956 A1 (hereinafter Katz) discloses a central account management system (CAMS) configured for generating a user profile, and implementing the user profile to determine whether certain user behaviors should be permitted. In certain implementations, systems of the subject technology can be configured for receiving a plurality of user information items via a network, generating a first profile based on the plurality of user information items, receiving a request for the first user, and evaluating the request using the first profile to determine if the request should be granted.
Kumar, US 2018/0315027 A1 (hereinafter Kuma) discloses a first device comprising:  at least a display to show encrypted data on the display, an input mechanism to input data that is used by the executable code, a camera to scan the display of a second device or a communication link to the second device to exchange messages with a central controller and a second device; a storage device able to store the encrypted data associated with a first client application wherein encrypted data comprises account ledger information for the first user identifier associated with the first client application, cryptographic keys assigned to the first client application and received from the central controller, cryptographic keys received from a plurality of devices, a pair of shared public and private cryptographic keys sent by the central controller and a plurality of transactions associated with the first client application; a processor; a data storage device able to store local repositories for the account information and the transaction information; and a memory able to store executable code, wherein the executable code when executed by said processor, decrypts the encrypted messages comprising information elements and a hash value of those information elements received from a sender device, the sender device being the central controller or a second device, retrieves the information elements and the hash value of said information elements, validates the digital signature of the sender by validating the hash value of the received information, decrypts the local storage using the private key of the first client application, retrieves the current account balance from the account ledger and unsettled transactions information for the first user identifier, calculates a new account balance from the information elements contained within the received information and the information retrieved from the local storage, accepts the transaction contained in the received message or rejects the transaction contained in the received message, updates the new account balance in the account ledger and stores the received transaction information in the local storage and encrypts the local storage using the private key of the first client application; wherein the device creates a message comprising the transaction response elements, a hash value of the transaction response elements and a digital signature computed on the hash value using the private key of the first client application, encrypts the message using the public cryptographic key and sends the encrypted response message to the central controller or the second device; wherein the device stores unsettled transactions in the local repository; wherein the device connects to the central controller to synchronize local account repository and local transactions repository and settles the unsettled transactions (Kumar [Claim 1]).
Sokolov et al., US 9,749,299 B1 (hereinafter Sokolov) discloses a computer-implemented method for image-based encryption of cloud data including (1) identifying a user account for a cloud data store, wherein the cloud data store stores at least one secret to be secured by encryption on behalf of the user account, (2) receiving an image file to be used at least in part to generate a cryptographic element to be used for encrypting the secret, the cryptographic element capable of being re-created when the image file is provided again at a later time, (3) using at least one cryptographic function, generating the cryptographic element based at least in part on the image file, and (4) securing the secret by encrypting the secret using the cryptographic element (Sokolov [Abstract]).
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715